Case 5:18-cr-00258-EJD Document 559-4 Filed 11/20/20 Page 1 of 2




                EXHIBIT C
        Case 5:18-cr-00258-EJD Document 559-4 Filed 11/20/20 Page 2 of 2




                                             United States Attorney
                                             Northern District of California



                                               150 Almaden Boulevard, Suite 900        (408) 535-5061
                                               San Jose, California 95113          FAX:(408) 535-5066




                                             March 1, 2019

Lance Wade
Williams & Connolly LLP
725 12th Street, NW
Washington, DC 20005
VIA ELECTRONIC MAIL: lwade@wc.com

               Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                      CR-18-00258-EJD

Mr. Wade:

        We are in receipt of your letter dated February 14, 2019. To help us evaluate and
respond to your request, please provide us with additional information concerning Ms. Holmes’s
individual attorney-client relationships with David Boies and Daniel Mosely. Specifically,
please provide us with the commencement and termination date of each engagement and the
subject matter of each representation. Additionally, for each representation, please advise if Mr.
Boies or Mr. Mosely represented other individuals or entities in the same matter.




                                                      Very truly yours,

                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/
                                                      JEFF SCHENK
                                                      Assistant United States Attorney
